Citation Nr: 1804244	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  09-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral shoulder disorder, for accrued benefits purposes.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for an ulcer disorder, for accrued benefits purposes.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a right leg disorder, for accrued benefits purposes.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for a skin disorder as due to exposure to herbicides, for accrued benefits purposes.  

5.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension, for accrued benefits purposes.  

6.  Entitlement to service connection for lumbosacral strain, for accrued benefits purposes.  

7.  Entitlement to service connection for head and chest injuries (claimed as due to trauma), for accrued benefits purposes.  

8.  Entitlement to service connection for an arm disorder, for accrued benefits purposes.  

9.  Entitlement to service connection for thyroid disorder as a result of exposure to ionizing radiation, for accrued benefits purposes.  

10.  Entitlement to service connection for hypertension, for accrued benefits purposes.  

11.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, for accrued benefits purposes.  

12.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from August 1950 to July 1952, from May 1956 to April 1959, and from May 1960 to June 1976.  He died in March 2006.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant appeared at a hearing before the undersigned Veterans Law Judge in March 2014.  Subsequently, it was found that the appellant's testimony was inaudible.  She was scheduled for a new hearing in April 2015.  The record indicates that the appellant later canceled her April 2015 hearing for health-related reasons.  

In November 2015, the Board remanded the case, noting that the appellant and her representative had indicated that she wanted to testify before the Board.  Thus, the case was remanded to schedule the appellant for a hearing.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The record shows that the appellant was notified of a hearing scheduled for May 2016.  The record reflects that the appellant did not attend the hearing or subsequently request a new hearing.  Therefore, her hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  When the Veteran died in March 2006, he had pending claims before VA; the appellant timely filed a claim for accrued benefits.

2.  In an October 1988 rating decision, the RO denied service connection for a bilateral shoulder disorder, service connection for an ulcer disorder and service connection for a right leg disorder; the Veteran did not perfect an appeal as to that decision, and it is now final.

3.  Evidence associated with the claims file since the October 1988 denial regarding service connection for a bilateral shoulder disorder, service connection for an ulcer disorder and service connection for a right leg disorder is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claims.

4.  In a September 1998 rating decision, the RO denied service connection for a skin disorder and service connection for hypertension; the Veteran did not perfect an appeal as to that decision, and it is now final.

5.  Evidence associated with the claims file since the September 1998 denial regarding service connection for a skin disorder is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claims.

6.  Evidence associated with the claims file since the September 1998 denial of service connection for hypertension relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim.

7.  The evidence fails to establish that the Veteran had a lumbar spine disability which could be attributed to active service.

8.  The evidence fails to establish that the Veteran had head and chest injuries which could be attributed to active service.

9.  The evidence fails to establish that the Veteran had an arm disorder which could be attributed to active service.

10.  The evidence fails to establish that the Veteran had a thyroid disorder which could be attributed to active service.

11.  The evidence fails to establish that the Veteran had hypertension which could be attributed to active service.

12.  The Veteran had no worse than Level IV hearing loss in the right ear and no Level IV hearing loss in the left ear.  

13.  The Veteran's PTSD was manifested by, at worst, occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to various symptoms.


CONCLUSIONS OF LAW

1.  The October 1988 RO decision, which denied the Veteran's claims of service connection for a bilateral shoulder disorder, service connection for an ulcer disorder and service connection for a right leg disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

3.  New and material evidence has not been received to reopen the claim of service connection for a bilateral shoulder disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has not been received to reopen the claim of service connection for an ulcer disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  New and material evidence has not been received to reopen the claim of service connection for a right leg disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6.  The September 1998 RO decision, which denied the Veteran's claims of service connection for a skin disorder and for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

7.  New and material evidence has not been received to reopen the claim of service connection for a skin disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

8.. New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

9.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

10. The criteria for service connection for head and chest injuries have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).
11.  The criteria for service connection for an arm disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

12.  The criteria for service connection for a thyroid disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

13.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

14.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).

15.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. § § 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Although a VA medical examination or opinion was not provided in connection with the service connection claims, the Board finds that examinations are not necessary to make a decision on the claims.  There is no competent or credible evidence that the Veteran suffered an event, injury, or disease in service, and there is no evidence of an indication that the Veteran's claimed disabilities may be associated with an established event, injury, or disease in service.  Absent these requirements, and as the record is developed enough for the Board to make an informed decision on the claims, VA medical opinions are not necessary.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Adequate VA examinations were conducted in conjunction with the increased rating claims in September 2005.  As indicated below, as accrued benefits claims, there are certain specifications as to the type of evidence that may be considered by VA in adjudicating the claims.  

II. Analysis

As an initial matter, accrued benefits are payable for any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  "[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated." 38 C.F.R. § 3.160(c).

The statute concerning accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  In this case, as the Veteran died in March 2006, such provisions are not applicable.

Generally, claims for accrued benefits must be adjudicated based on evidence that was physically present or constructively present in the Veteran's claims folder when he died.  38 U.S.C. § 5121(a) (2012); see also Hyatt v. Shinseki, 566 F.3d 1364   (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Specifically, in a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA treatment records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

The Veteran died in March 2006.  The appellant filed an application for Dependency and Indemnity Compensation (DIC) benefits, including timely claims for accrued benefits, in April 2006.  As the Veteran's claims were pending at the time of his death, adjudication of those claims is now appropriate.

A.  New and Material Evidence Claims

The Veteran's claims for service connection for a bilateral shoulder disorder, for an ulcer disorder and for a right leg disorder were denied by the RO in an October 1988 rating decision.  The Veteran's claims for service connection for a skin disorder and the latest claim for service connection for hypertension were denied by the RO in a September 1998 rating decision.  The evidence of record at the time of the rating decisions consisted of service treatment records, VA treatment records and VA examination reports.  The Veteran did not perfect an appeal to either rating decision, and no additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the decisions.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 1988 and September 1998 rating decisions became final based on the evidence then of record.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regarding the claim of service connection for a bilateral shoulder disorder, in September 2005, the Veteran submitted a request to reopen the claim.  In a letter of the same month, the RO indicated that the claim had previously been denied because the Veteran had been seen for bursitis of both shoulders while in service; however, upon examination in July 1998, there were no problems with his shoulders.  A review of the July 1988 VA examination report shows bursitis of the arms, no longer present.  The evidence associated with the claims file since the October 1988 rating action includes the Veteran's claim and VA and private treatment records.  This evidence is "new" because it was not previously submitted to agency decision makers.

Based on review of the entire record, however, the Board finds that the new evidence added to the record is not material as it does not relate to a previously unestablished fact necessary to substantiate the claim.  The medical evidence added to the record does not show that the Veteran had a then-current bilateral shoulder disorder.  Therefore, while the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  A claim to reopen without more does not meet the low bar for reopening a claim.  The record still lacks sufficient evidence demonstrating that the Veteran had a shoulder disability, which is required for service connection.

Regarding the claim of service connection for an ulcer disorder, in September 2005, the Veteran submitted a request to reopen the claim.  In a letter of the same month, the RO indicated that the claim had previously been denied because the Veteran's service medical records were negative for ulcers.  The Veteran's VA examination showed that the Veteran related a 1 year history of coronary artery disease which was precipitated by a gastrointestinal bleed.  A review of the July 1988 VA examination report shows a status post duodenal ulcer with no apparent residual.  The evidence associated with the claims file since the October 1988 rating action includes the Veteran's claim and VA and private treatment records.  This evidence is "new" because it was not previously submitted to agency decision makers.

Based on review of the entire record, however, the Board finds that the new evidence added to the record is not material as it does not relate to a previously unestablished fact necessary to substantiate the claim.  The medical evidence added to the record does not show that the Veteran had a then-current ulcer disorder.  Therefore, while the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  A claim to reopen without more does not meet the low bar for reopening a claim.  The record still lacks sufficient evidence demonstrating that the Veteran has a ulcer disorder, which is required for service connection.

Regarding the claim of service connection for a right leg disorder, in September 2005, the Veteran submitted a request to reopen the claim.  In a letter of the same month, the RO indicated that the claim had previously been denied because the Veteran did not have a problem with his right leg at the time and service medical records were negative for such injury.  A review of the July 1988 VA examination report shows a right leg injury in the past, with no residual.  The evidence associated with the claims file since the October 1988 rating action includes the Veteran's claim and VA and private treatment records.  This evidence is "new" because it was not previously submitted to agency decision makers.

Based on review of the entire record, however, the Board finds that the new evidence added to the record is not material as it does not relate to a previously unestablished fact necessary to substantiate the claim.  The medical evidence added to the record does not show that the Veteran had a current right leg problem.  Therefore, while the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  A claim to reopen without more does not meet the low bar for reopening a claim.  The record still lacks sufficient evidence demonstrating that the Veteran had a right leg disability, which is required for service connection.

Regarding the claim of service connection for a skin disorder, in September 2005, the Veteran submitted a request to reopen the claim.  In a letter of the same month, the RO indicated that the claim had previously been denied because the Veteran's service medical records did not show treatment for a chronic skin disorder.  There was no evidence of chloracne or chloracne symptoms.  A VA examiner noted that skin changes on the Veteran's forearms were consistent with exposure to the sun.  The evidence associated with the claims file since the September 1998 rating action includes the Veteran's claim and VA and private treatment records.  This evidence is "new" because it was not previously submitted to agency decision makers.

Based on review of the entire record, however, the Board finds that the new evidence added to the record is not material as it does not relate to a previously unestablished fact necessary to substantiate the claim.  The medical evidence added to the record does not show that the Veteran had a current skin disorder.  Therefore, while the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  A claim to reopen without more does not meet the low bar for reopening a claim.  The record still lacks sufficient evidence demonstrating that the Veteran had a skin disorder, which is required for service connection.  

With regard to each of these four claims, the Board notes that neither the Veteran nor the appellant has been shown to possess the training or credentials needed to provide a competent medical opinion or diagnosis.  As such, any lay contentions of record would not be considered competent or "material" evidence.  

Regarding the claim of service connection for hypertension, in September 2005, the Veteran submitted a request to reopen the claim.  In a letter of the same month, the RO indicated that the claim had previously been denied in October 1988 because there was no evidence of a heart disease, to include hypertension, shown within one year of discharge.  A review of the records show that the latest denial which was issued in the RO's rating decision dated September 1998.  The RO indicated that a May 1998 VA examination did not show a diagnosis of hypertension.  The evidence was duplicative and cumulative of the evidence in the Veteran's claims file.  The evidence associated with the claims file since the September 1998 rating action includes the Veteran's claim and VA and private treatment records.  This evidence is "new" because it was not previously submitted to agency decision makers.

Since the September 1998 decision, new evidence has been received, including private medical records which show a diagnosis of hypertension.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, and is neither duplicative nor cumulative of evidence previously received, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection.  See Shade supra; 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

In sum, the Board concludes that new and material evidence has not been received for the claims for service connection for a bilateral shoulder disorder, for an ulcer disorder, for a right leg disorder and a skin disorder.  The appeal is accordingly denied as to these claims.  Having found that new and material evidence has been added to the record for the claim for service connection for hypertension, however, this claim is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  While the RO indicated in its (Supplemental) Statements of the Case that the claim had not been reopened, it did discuss the merits of this claim (i.e., the elements for service connection) in its analyses.  The Board therefore finds that there will be no prejudice in proceeding with this case at the present time.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

B.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Lumbar Spine, Head and Chest Injuries and Arm Disorder Claims

The Veteran's service treatment records show complaints of back pain.  A clinical record dated in February 1975 shows treatment for back pain.  A diagnosis of strain, acute, lumbosacral was provided.  

Post-service VA and private treatment records do not show treatment for or current diagnoses of any lumbar spine, head and chest and arm problems.  

The Board finds that the preponderance of the evidence does not support granting the Veteran's claims.  After a review of the evidence of record, the Veteran had not identified or produced any evidence that he had been diagnosed with a disability related to his claimed lumbar spine, head and chest injuries and arm disorder during the period on appeal.  Congress has specifically limited entitlement to service connection benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board is sympathetic to the Veteran and the appellant's assertions and recognizes that the Veteran was competent to report symptoms; however, the Board ultimately places more probative weight on the lack of clinical diagnosis and contemporaneous statements upon separation.  The determination of a current diagnosis, as opposed to pain, is a matter requiring medical training and credentials.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran and appellant's contentions to the effect that the Veteran had a lumbar spine disability, head and chest injuries, and an arm disorder that were caused by his service.  Accordingly, the Board finds that the weight of the evidence is against the claims, and the claims must be denied.

As the preponderance of the evidence is against the claims of service connection for a lumbar spine disability, head and chest injuries, and an arm disorder, for accrued benefits purposes, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102.  

Thyroid Disorder Claim

The Veteran contended, in part, that his claimed thyroid disability was developed as a result of radiation exposure.  Specifically, he asserted that he was exposed to radiation while serving at Camp Hanford from October 1951 to July 1952.  He noted that he lived 6 miles from chimney pipes which emitted black soot.  

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the record does not show, and the Veteran did not and the appellant has not alleged, that the Veteran participated in a radiation-risk activity during service, as defined in 3.309(d)(3)(ii).  Further, the Veteran neither alleged nor submitted medical evidence of a diagnosis for a disease listed under 38 C.F.R. § 3.309(d)(2), which only includes certain forms of cancer.  Consequently, service connection on a presumptive basis in not in order under § 3.309(d).

The Veteran's service treatment records do not reveal treatment for any thyroid problems while in service .

A private medical note dated in December 2001 indicates a diagnosis of thyroid storm secondary to amiodarone therapy.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for a thyroid disorder.  The Veteran was diagnosed with thyroid storm secondary to amiodarone therapy; however, the earliest medical evidence of record is dated in 2001.  This is approximately 49 years after the claimed exposure and 24 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Other than the possibility of exposure to radiation, the Veteran did not and the appellant has not identified any injury, disease or event during service to which a thyroid problem could possibly be related.  The Veteran's claimed thyroid disorder has not been related to active service by a competent medical opinion or by evidence of a continuity of symptomatology.  Again, the Veteran and the appellant have not been shown to have the medical training or credentials needed to render a competent opinion as to a medical matter.  Thus, service connection must be denied.  
As the preponderance of the evidence is against the claim of service connection for a thyroid disorder, for accrued benefits purposes, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Hypertension Claim

Service connection for certain chronic diseases, to include hypertension, as a cardiovascular-renal disease, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  Continuity of symptoms may establish service connection only for those diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Service treatment records are silent for complaints or treatment for any hypertension issues while in service.

Post-service treatment records show a May 1998 VA examination which noted the Veteran's complaints of hypertension.  It was noted that the Veteran had undergone a coronary artery bypass surgery, but the Veteran was unaware of when a diagnosis of hypertension had been made.  The VA examiner noted that hypertension was not present.  A private treatment record dated in December 2008 shows a diagnosis of pulmonary hypertension. 

Here, the record does not reflect that the Veteran was diagnosed with hypertension within one year of his separation from active service in June 1976.  Rather, the earliest evidence reflecting a diagnosis for hypertension is dated over 24 years after the Veteran's separation from service.  Accordingly, the Board finds that service connection is not warranted under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).

The Board acknowledges the Veteran's contention that he was exposed to herbicide agents which serving in Vietnam and notes that exposure has been conceded.  However, hypertension is not included in the list of diseases associated with exposure to herbicide agents.  Therefore, the Board finds that service connection is not warranted on a presumptive basis under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicolson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the only evidence of record etiologically linking the Veteran's hypertension to his active service are the Veteran's assertions and, by extension, those of the appellant that the disability is related to service.  The appellant does not allege, and the record does not otherwise show, that she has, or that the Veteran had, medical education, training, or experience.  Accordingly, both the Veteran and the appellant are considered lay witnesses.  38 C.F.R. § 3.159(a).  The likely etiology of hypertension is a complex medical issue that does not lend itself to lay observations.  Therefore, the assertions from the Veteran and the appellant are not considered competent, and are not probative on the matter.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Thus, there is no competent evidence of a nexus between the Veteran's hypertension and his active service.  For that reason, entitlement to service connection for hypertension is not warranted.

As the preponderance of the evidence is against the claim of service connection for hypertension, for accrued benefits purposes, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102.  




C.  Increased Rating Claims 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Hearing Loss

The Veteran's bilateral hearing loss disability is assigned a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  

The Veteran was afforded a VA audiological examination in September 2005.  He noted firing weapons without hearing protection while in service.  Post-service, he noted working as a truck driver and real estate agent.  He noted using power tools.  He experienced difficulty hearing the television and had to ask others to repeat themselves.  On that occasion, puretone thresholds, in decibels, were as follows:




HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
55
65
60
50
80
LEFT
25
55
75
80
58.75
80

The VA examiner diagnosed the Veteran with hearing loss, bilaterally.  Applying the results from the September 2005 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level IV hearing loss in the left ear.  Under Table VII, a 10 percent disability evaluation is provided.  As such, there exists no schedular basis for a higher evaluation.

The Board has considered the Veteran's complaints regarding the impact of hearing loss on his daily life, but, as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. at 345.  Further, the functional effects of hearing loss on his daily life activities and occupational functioning were discussed by the Veteran at his VA examination.  The Board finds that the Veteran did not report any functional effects that would not be adequately contemplated by the assigned 10 percent evaluation.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  As such, the claim must be denied.

Neither the appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




PTSD

The Veteran's PTSD has been evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Board notes that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

Of note, that portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) prior to a change effective August 4, 2014.  38 C.F.R. § 4.130.  The regulation has been changed to reflect the current DSM, the DSM-V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  
A GAF score of 61 to 70 was defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but the Veteran is generally functioning "pretty well," has some meaningful relationships.  The Board notes that the use of GAF scores has been abandoned in the DSM-V;  however, DSM-IV was in use at the time of the 2005 VA examination discussed below.  Thus, the GAF score assigned remains relevant for consideration here.

Following a review of the September 2005 VA examination, the Board concludes that the occupational and social impairment from the Veteran's PTSD more nearly approximated the impairment required for a 30 percent rating than that required for a 50 percent rating. The Board does not find that the Veteran's symptoms are generally of similar severity, frequency, and duration as those in the higher rating criteria for a 50 percent disability rating described as occupational and social impairment with reduced reliability and productivity.  The evidence did show that the Veteran's PTSD caused sleeping problems, to include frequent awakening due to intrusive thoughts, hyperarousal to sounds and that the Veteran's ability to perform daily functions were somewhat affected.  However, he did not display a flat affect, unusual speech patterns, impairment of long-term memory, or impaired judgement.  The VA examiner noted that the Veteran's orientation and memory were within normal limits.  His thought process and judgement were not impaired.  Impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships were not been found.  The evidence showed that panic attacks were absent and he was able to maintain effective relationships, to include relationships described as "good" with co-workers and supervisors when he was employed.  In addition, his appearance and hygiene were appropriate, his behavior was good, and no delusions, hallucinations or obsessional rituals were found.  

The evidence of record suggests that the Veteran's symptomatology attributable to his PTSD was fully contemplated by the assigned 30 percent evaluation.  As the Veteran's symptoms do not meet the rating criteria for a higher 50 percent disability rating, it follows that his symptoms also do not meet the even more severe rating criteria for an increased 70 or 100 percent disability rating.  Specifically, the Veteran did not display delusions, hallucinations, suicidal ideation, homicidal ideation, obsessional rituals, or that he was a danger to himself or others.  Further, a GAF score of 65 was assigned.  GAF scores between 61 and 70 indicate mild symptoms and impairment that correspond to those demonstrated by the Veteran.  Overall, the Board finds that the preponderance of the competent medical evidence is against the assignment of a 50 percent evaluation for PTSD disability.  

Again, neither the appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral shoulder disorder, for accrued benefits purposes, the appeal is denied as to this issue.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for an ulcer disorder, for accrued benefits purposes, the appeal is denied as to this issue.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a right leg disorder, for accrued benefits purposes, the appeal is denied as to this issue.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a skin disorder, for accrued benefits purposes, the appeal is denied as to this issue.

As new and material evidence has been received, the claim of service connection for hypertension is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for lumbosacral strain, for accrued benefits purposes, is denied.  

Entitlement to service connection for head and chest injuries, for accrued benefits purposes, is denied.  

Entitlement to service connection for an arm disorder, for accrued benefits purposes, is denied.  

Entitlement to service connection for thyroid disorder as a result of exposure to ionizing radiation, for accrued benefits purposes, is denied. 

Entitlement to service connection for hypertension, for accrued benefits purposes, is denied.  

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, for accrued benefits purposes, is denied.  

Entitlement to a disability rating in excess of 30 percent for PTSD, for accrued benefits purposes, is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


